Citation Nr: 0002938	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for 
atherosclerotic heart disease, status post angioplasty and 
history of hypertension, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Al Chadick, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Rodrigo M. Galvez


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1960 to October 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1993 rating decision of the 
Jacksonville, Mississippi, Department of Veterans Affairs 
(VA) Regional Office (RO).

In the September 1993 decision on appeal, the RO denied 
service connection for post-traumatic stress disorder.  At 
the March 1994 RO hearing, the appellant's attorney stated 
that they wanted to include a claim for service connection 
for schizophrenia and gave testimony on such claim.  In a 
September 1994 hearing officer's decision, the hearing 
officer referred the claim for service connection for 
schizophrenia to the rating board for consideration.  In a 
September 1994 rating decision, the RO denied service 
connection for schizophrenia.  At the September 1996 hearing 
before this Board Member, the appellant stated that he wished 
to amend the issue of service connection for post-traumatic 
stress disorder to service connection for a psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder.

The Board finds that the September 1993 rating decision was 
broad enough as to the claim for service connection for post-
traumatic stress disorder to allow the issue of service 
connection for a psychiatric disorder to include 
schizophrenia to be in appellate status and currently before 
the Board.  Thus the issue before the Board is service 
connection for a psychiatric disorder, to include 
schizophrenia and post-traumatic stress disorder 

Additionally, in the September 1993 decision on appeal, the 
RO continued the 10 percent disability evaluation for 
essential hypertension.  In a March 1997 rating decision, the 
RO reclassified the appellant's disability as atherosclerotic 
heart disease, status post angioplasty with history of 
hypertension and granted a 30 percent disability evaluation.

The Board remanded these claims in March 1996, November 1996, 
September 1997, and June 1999.  The requested development has 
been accomplished, to the extent possible, and the case has 
been returned to the Board for further appellate review.

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board has reviewed 
the record with these mandates in mind and finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Atherosclerotic heart disease, status post angioplasty 
and history of hypertension is currently manifested by 
workload of METs of between 5 and 7.

2.  The appellant does not have a current diagnosis of post-
traumatic stress disorder.

3.  A psychiatric disorder, to include schizophrenia, did not 
manifest during service or within one year following service.

4.  A psychiatric disorder, to include schizophrenia, is not 
due to service.


CONCLUSIONS OF LAW

1.  Atherosclerotic heart disease, status post angioplasty 
and history of hypertension is 60 percent disabling.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7005 (1999).

2.  The claim for service connection for post-traumatic 
stress disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991)

3.  A psychiatric disorder, to include schizophrenia was not 
incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for atherosclerotic heart disease, 
status post angioplasty and history of hypertension is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for hypertension was granted by means of a 
May 1977 rating decision and assigned a 10 percent 
evaluation.  In March 1997 rating decision, the RO granted a 
30 percent evaluation and reclassified the service-connected 
disability as atherosclerotic heart disease, status post 
angioplasty with history of hypertension.  The Board notes 
that it is presumed that the appellant is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The appellant underwent a VA examination in July 1993.  He 
reported that he was not on a low-salt diet.  Cardiac 
examination revealed a regular rate without murmurs, rubs or 
gallops.  Point of maximum impulse was not displaced.  
Precordium was not hyperactive, and there was no peripheral 
edema.  Blood pressure was 150/84, 150/82 sitting, 150/88 
reclining, and 130/88 standing.  The VA examiner noted that 
the appellant brought three blood pressure readings from the 
local fire department, which were 129/88, 139/82, 143/87.  
The VA examiner stated that chest x-ray and EKG were within 
normal limits.  The diagnosis was hypertension.

The appellant had an RO hearing in March 1994.  The appellant 
stated that he could tell when his blood pressure would rise, 
which was usually due to stress.  He stated that when he did 
not take his medication, he would get light headed.  The 
appellant stated that his systolic readings usually ranged 
from 130-140 and that his diastolic readings were usually 
100.

In September 1994, the appellant was admitted to a private 
hospital in its emergency room with complaints of chest pain.  
It was noted that examination was unremarkable.  The final 
relevant diagnoses were chest pain, uncertain etiology, and 
hypertension.

In August 1995, the appellant was seen at a private facility 
with complaints of edema for approximately two days.  He 
denied chest pain, dyspnea, or paroxysmal.  Examination of 
the heart revealed normal rhythm and rate.  The heart sounded 
normal, and there was no systolic or diastolic murmurs.  The 
differential diagnosis was congestive heart failure.

The appellant had a hearing before this Board Member in 
September 1996.  The appellant stated that he had never had a 
heart attack, but that he had had chest pains.  He stated 
that his last blood pressure reading was approximately 
166/82.  He stated that he believed that an increased 
evaluation should be granted because it had been hard for him 
to control his blood pressure.

Private medical records reveal that in September 1996, the 
appellant underwent cardiac catheterization in September 1996 
and then an angioplasty.  The appellant had been reporting 
chest discomfort.  A chest x-ray taken in October 1996 showed 
normal cardiomediastinal silhouette.  The aorta was noted to 
be mildly elongated.  The conclusion was no acute 
cardiopulmonary process.

In a November 1996 letter, Dr. Jefferson A. Fletcher stated 
that the appellant had been checked into the emergency room 
with chest pain.  Dr. Fletcher noted that the appellant had 
been previously seen in the emergency room with chest pain 
and that the chest pain was atypical for ischemic heart 
disease.  Dr. Fletcher stated that the appellant underwent a 
treadmill exercise test by the Bruce protocol to around 
5 METs.  He stated that the test was negative for exercise 
induced myocardial ischemia to a submaximal heart rate.  

In a November 1996 letter, Dr. Jimmy W. Lott stated that he 
had seen the appellant and that his blood pressure was 
150/104.  Dr. Lott noted that the appellant's chest pain had 
become stable.  

The appellant underwent a VA examination in January 1997.  
The appellant reported that he had undergone an angioplasty 
three months prior.  He stated that he followed a low-salt 
diet.  The appellant denied a history of headaches or 
peripheral edema.  The appellant's blood pressure was 
200/110, 196/110 sitting, 190/108 reclining, and 190/110 
standing.  Cardiac examination revealed a regular rate and 
rhythm without murmurs, rubs, or gallops.  Point of maximum 
impulse was not displaced.  Precordium was not hyperactive.  
There was a trace of pretibial edema on the right, but it was 
negative on the left.  EKG revealed right atrial enlargement, 
otherwise it was within normal limits.  Chest x-ray revealed 
the cardiac silhouette to be normal.  The VA examiner noted 
that the appellant's blood pressure was taken later on in the 
day and that the readings obtained were 200/170 sitting, 
172/112 reclining, and 200/128 standing.  The diagnoses were 
hypertension, poor control, and coronary artery disease, 
status post angioplasty.

In January 1997, the appellant was seen at a private facility 
with complaints of left-sided chest pain.  Examination of the 
heart revealed regular rhythm without a murmur.  Dr. Frank 
Koe stated that the appellant was placed on a cardiac 
monitor.  An EKG was performed, and it was normal.  Cardiac 
enzymes were normal.  A chest x-ray taken at that time 
revealed no evidence of infiltrate or effusion.  The 
cardiomediastinal shadow was unremarkable.  It was noted that 
there was no active disease.  The diagnosis was atypical 
chest pain.

In a January 1997 letter, Dr. George E. Patton stated that he 
had been treating the appellant for hypertension and noted 
that the appellant had been treated for atherosclerotic heart 
disease by a cardiologist.  Dr. Patton stated that the 
appellant's blood pressure had become more labile and more 
difficult to control, but noted that recently, the appellant 
had gotten his blood pressure under control with a number of 
medications.  

In a July 1997 letter, Dr. Lott stated that the appellant had 
been experiencing right upper extremity aching sensation, 
which radiated down to the right forearm.  The appellant 
reported that this had occurred over the last several days.  
Dr. Lott stated that upon physical examination, the 
appellant's range of motion was not limited and his 
neurologic examination was grossly normal.  A cardiogram 
showed sinus mechanism with non-specific ST-T abnormality.  
Dr. Lott determined that the pain was musculoskeletal in 
nature, noting that the appellant's discomfort was not 
characteristic of anginal syndrome.

In August 1997, the appellant was seen at a private facility 
with complaints of chest pain.  The appellant reported that 
the chest pain was similar to angina pain.  Examination of 
the appellant's heart revealed regular rhythm without murmur, 
rub, or gallop.  An EKG was normal.  Chest x-rays showed that 
the cardiac silhouette was normal.  The clinical impression 
was chest pain, resolved.  Dr. William P. Burke noted that 
this may have been the appellant's angina pain.

Chest x-rays taken in January 1999 and February 1999 revealed 
no acute cardiopulmonary disease.

The appellant underwent a VA examination in July 1999.  The 
VA examiner noted that the claims file was reviewed.  The 
appellant reported that he started having chest pains in 1994 
or 1995.  He stated that the chest pain occurred once every 
week or two and that he would sit and relax for a while, 
which would bring him relief.  He stated that the used 
nitroglycerine two to three times per year for chest pain.  
The appellant reported that he exercised by swimming two to 
three times per day for 20 minutes.  He stated that he also 
did other water exercises.  The VA examiner noted that there 
was no history of dizziness, syncope, dyspnea, nor fatigue.  
The appellant reported some swelling in the legs but that it 
would usually resolve itself.  The VA examiner stated that 
the appellant's blood pressure was 200/94, 170/94, sitting, 
and 180/94 reclining.  He noted that a later blood pressure 
reading was 140/80 standing.  Cardiac examination revealed a 
regular rate without murmurs, rubs, or gallops.  Point of 
maximum impulse was not displaced.  Precordium was not 
hyperactive.  There was no peripheral edema.  Chest x-ray 
showed a normal heart size.  The diagnoses were hypertension, 
atherosclerotic cardiovascular disease, status post 
angioplasty with angina (5 to 7 METs).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

In the rating decision on appeal, the RO reviewed the 
appellant's claim for an increased evaluation for 
atherosclerotic heart disease, status post angioplasty and 
history of hypertension  under the old rating criteria for 
cardiovascular disorders.  The criteria for cardiovascular 
disorders were amended in January 1998.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed (which would apply here), the 
version most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old criteria for coronary artery bypass, a 
100 percent evaluation was assigned for one year following 
bypass surgery and thereafter, residuals were rated under 
arteriosclerotic heart disease (Diagnostic Code 7005) with a 
minimum evaluation of 30 percent.  38 C.F.R. Part 4, 
Diagnostic Code 7017 (1997).  Under Diagnostic Code 7005, a 
100 percent evaluation is warranted during and for six months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  38 C.F.R. Part 4, 
Diagnostic Code 7005 (1997).  Additionally a 100 percent 
evaluation is warranted when after six months following acute 
illness, the veteran has chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment is precluded.  Id.  A 
60 percent evaluation is warranted following typical history 
of acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor is not feasible.  Id.  A 30 percent 
evaluation is warranted when following typical coronary 
occlusion or thrombosis, or with history of substantiated 
anginal attack and ordinary manual labor feasible.  Id.

Under the old criteria, hypertensive vascular disease 
(essential arterial hypertension) manifested by diastolic 
pressure which is predominantly 100 or more warrants a 
10 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
7101 (1997).  When the diastolic pressure is predominantly 
110 or more with definite symptoms, a 20 percent evaluation 
is warranted.  Id.  For diastolic pressure predominantly 120 
or more and moderately severe symptoms, a 40 percent 
evaluation is warranted.  Id.  If pressure is predominantly 
130 or more and there are severe symptoms, a 60 percent 
evaluation is warranted.  Id.  For the 40 percent and 60 
percent evaluations, there should be careful attention to 
diagnosis and repeated blood pressure readings.  Id. at Note 
1.

Under the new criteria, a 100 percent evaluation may be 
assigned for arteriosclerotic heart disease (coronary artery 
disease) with documented coronary artery disease resulting in 
chronic congestive heart failure, or; workload of 3 metabolic 
equivalents (METs) or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. Part 4, Diagnostic Code 7005 (1999).  A 
60 percent evaluation may be assigned with more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.  A 30 percent evaluation 
is warranted when workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or shows evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram 
or x-ray.  Id.  

Under the new criteria, when hypertensive vascular disease is 
manifested by diastolic pressure predominantly 100 or more, 
or systolic pressure of 160 or more, or minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control, a 10 percent evaluation is assigned.  38 C.F.R. 
Part 4, Diagnostic Code 7101 (1999).  If diastolic pressure 
is predominantly 110 or more, or systolic pressure is 
predominantly 200 or more, a 20 percent evaluation is 
assigned.  Id.  For diastolic pressure predominantly 120 or 
more, a 40 percent evaluation is assigned.  Id.  For 
diastolic pressure predominantly 130 or more, a 60 percent 
evaluation is assigned.  Id.

After having reviewed the evidence of record, the Board 
concludes that the evidence supports a 60 percent evaluation 
for the service-connected atherosclerotic heart disease, 
status post angioplasty and history of hypertension.  The 
appellant underwent a cardiac catheterization in September 
1996 and then an angioplasty.  He has been seen numerous 
times following the surgery for chest pain.  In November 
1996, the appellant's workload was 5 METs.  At the time of 
the July 1999 VA examination, the appellant reported that he 
had chest pain on a weekly basis.  He underwent a VA 
examination in July 1999.  The VA examiner determined that 
the appellant's workload fell between 5 and 7 METs.

The Board finds that the application of 38 C.F.R. § 4.7 
(1999) is raised by the evidence in this case.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more closely approximates the criteria 
required for that evaluation.  See id.  Additionally, the 
Board finds that the appellant's current disability picture 
is more accurately evaluated under the Diagnostic Codes (the 
old and the new) for heart disease versus hypertension.  In 
reviewing the old criteria, the appellant has reported chest 
pain repeatedly since undergoing the angioplasty.  He 
reported at the time of the July 1999 examination report that 
he had weekly chest pain.  The Board finds that such  
manifestations fall between the symptoms contemplated for a 
30 percent and a 60 percent evaluation and thus would warrant 
a 60 percent evaluation under the old criteria.  See 
38 C.F.R. § 4.7, Part 4, Diagnostic Code 7005 (1997).  In 
reviewing the new criteria, the appellant's workload has been 
reported as between 5 and 7 METs.  A workload of METs of 
between 4 and 5 warrants a 60 percent evaluation.  See 
38 C.F.R. Part 4, Diagnostic Code 7005 (1999).  A workload of 
METs of between 5 and 7 warrants a 30 percent evaluation.  
Id.  The appellant's workload of between 5 and 7 METs would 
fall in between the 30 percent and 60 percent evaluations, 
and thus the Board finds that a 60 percent evaluation is 
warranted.  See 38 C.F.R. § 4.7; Part 4, Diagnostic Code 7005 
(1999).  The Board notes that it has determined that neither 
the old criteria or the new criteria are more beneficial to 
the appellant.  See Karnas, supra.

Although the Board has noted above that the appellant's 
service-connected atherosclerotic heart disease, status post 
angioplasty and history of hypertension was more 
appropriately evaluated under the Diagnostic Codes that 
address heart disease, even considering the old and new 
criteria for Diagnostic Code 7101, the Board's granting of a 
60 percent disability evaluation would place the appellant at 
the maximum evaluation under Diagnostic Code 7101.  
Therefore, the Board need not apply the old and new criteria 
for Diagnostic Code 7101 to his service-connected disability.

An evaluation in excess of 60 percent is not warranted.  In 
reviewing the old criteria, the evidence has not established 
that the appellant the appellant has undergone bypass surgery 
nor coronary occlusion or thrombosis with circulatory shock.  
See 38 C.F.R. Part 4, Diagnostic Codes 7005, 7017 (1997).  
Additionally, the evidence has not established that the 
appellant had acute illness more than six months ago and now 
has chronic residuals of congestive heart failure or angina 
on moderate exertion or that more than sedentary employment 
is precluded.  See 38 C.F.R. Part 4, Diagnostic Code 7005 
(1997).  The appellant underwent catheterization and an 
angioplasty in September 1996.  Such does not constitute 
coronary occlusion or thrombosis.  Therefore, the appellant's 
service-connected atherosclerotic heart disease, status post 
angioplasty and history of hypertension would not warrant any 
more than a 60 percent evaluation under the old criteria.  As 
to the new criteria, the medical evidence has not shown, nor 
has the appellant claimed, that he has chronic congestive 
heart failure.  See 38 C.F.R. Part 4, Diagnostic Code 7005 
(1999).  His METs have been reported as between 5 and 7, 
which would warrant no more than a 60 percent evaluation 
under the new criteria.  See id.  Additionally, the evidence 
has not established that the appellant has left ventricular 
dysfunction.  See id.  Therefore, an evaluation in excess of 
60 percent for atherosclerotic heart disease, status post 
angioplasty and history of hypertension is not warranted.  
See id.

The appellant is competent to report his symptoms.  To the 
extent that he stated that his atherosclerotic heart disease, 
status post angioplasty and history of hypertension was worse 
than the evaluation assigned, he was correct, and the RO 
granted a 30 percent disability evaluation in March 1997, and 
the Board has now granted a 60 percent evaluation.  However, 
to the extent that the appellant has implied that he warrants 
a higher evaluation, the Board finds that the medical 
findings do not support an evaluation in excess of 
60 percent.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the appellant's statements, even if sworn, in support of a 
claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
schizophrenia (a psychosis) may be granted if manifest to a 
compensable degree within one year of separation from 
service.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as schizophrenia (a psychoses), 
service connection is warranted when the disease is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service medical records reveal that reports of medical 
examinations conducted in July 1960 (two separate 
examinations), August 1961, August 1962, August 1963, 
September 1964, September 1965, August 1966, October 1967, 
December 1968, November 1969, February 1970, August 1971, 
October 1972, December 1973, February 1975, November 1975, 
and October 1976 showed normal psychiatric evaluations.  In 
reports of medical history completed by the appellant in July 
1960, October 1972, December 1973, and October 1976, he 
stated "no" to ever having or having now depression or 
excessive worry or nervous trouble of any sort.

The appellant underwent a VA examination in January 1977.  
The VA examiner noted that the appellant was cooperative, 
oriented, coherent, and relevant in his responses.  The 
appellant was hospitalized at a VA medical facility in August 
1980 with a diagnosis of paranoid schizophrenia.  In the 
hospitalization summary report, the VA examiner stated that 
for the previous two weeks, the appellant had had a normal 
history; however, he stated that for the last two weeks, the 
appellant had reported different behavior.  The appellant 
reported paranoid feelings that there was some sort of plan, 
that someone was looking out for him, and that everybody was 
talking about him.

The appellant was hospitalized in May 1985 at St. Dominic-
Jackson Memorial Hospital with a diagnosis of paranoid 
schizophrenia.  Dr. J. E. Ruff stated that at the time of 
admission, the appellant "almost certainly seemed to have 
thought disorder consistent with schizophrenia."  The 
appellant reported that he had been in the military from 1960 
to 1976 and was a helicopter pilot and served in Vietnam.  He 
stated that he was not promoted and chose not to stay in the 
service as a noncommissioned officer.  He stated that this 
had been a continuing stress to him, although he reported 
that this had been a good experience for him and that he 
later made lieutenant colonel in the reserves.  At the time 
of discharge, Dr. Ruff noted that there was no evidence of a 
thought disorder and no evidence of significant depression.

A February 1993 outpatient treatment report reveals that the 
appellant was seen with a complaint of post-traumatic stress 
disorder.  The appellant reported that his physician, Dr. 
Rodrigo M. Galvez, had diagnosed him with post-traumatic 
stress disorder.  The VA examiner entered medical findings, 
and the diagnostic impression was post-traumatic stress 
disorder.  

In May 1993, the appellant underwent the Minnesota 
Multiphasic Personality Inventory to be evaluated for post-
traumatic stress disorder.  The VA licensed clinical social 
worker stated that the appellant was fully alert, fully 
oriented, and cooperative throughout the interview process.  
His mood and affect appeared normal; however, he noted that 
the appellant would laugh inappropriately on occasion.  The 
appellant reported traumatic events, one of which included 
his witnessing the shooting of a helicopter with two officers 
as passengers.  He reported that his chief warrant officer 
was fatally injured in the flight and that the he had 
observed severe open head wounds in an attempt to remove the 
officer from the helicopter.  The VA social worker stated 
that during this interview and subsequent disclosures of this 
traumatic event, the appellant became significantly aroused 
and demonstrated frequent movement in his legs.  At that 
time, the appellant reported reexperiencing this traumatic 
event in the form of intrusive thoughts about twice a day, 
but that the intrusive thoughts increased with warm 
temperatures.  The appellant reported that prior to his 
psychotic episode in August 1980, he experienced nightmares 
and intrusive thoughts.  He further reported that when he has 
these thoughts, he would isolate himself.  He denied insomnia 
and reported sleeping well secondary to psychotropic 
medications.

The VA social worker stated that the appellant was 
cooperative during the testing and appeared to read and work 
rapidly.  The validity scales indicated that the profile was 
valid, but the VA social worker noted that the appellant's 
profile was not typical of the profiles seen in Vietnam 
veterans who have post-traumatic stress disorder.  He noted 
that individuals who have profiles similar to the appellant's 
were those manifesting multiple neurotic symptoms, which 
included depression, nervousness, anxiety, weakness, fatigue, 
lack of initiative, and a pervasive lack of self-esteem and 
self-confidence.

VA outpatient treatment reports dated from March 1993 to 
September 1993 show that the appellant was attending the 
Trauma Recovery Program.  The VA social workers reported the 
appellant's complaints as to intrusive thoughts and 
nightmares.  The appellant occasionally discussed a traumatic 
event.  In an April 1993 treatment report, the VA social 
worker noted that the appellant's private psychiatrist, Dr. 
Galvez, had been contacted and that he had diagnosed the 
appellant with paranoid schizophrenia with anxiety related to 
war stress.  

The appellant underwent a VA psychiatric evaluation in August 
1993.  The appellant reported that he was first treated for 
emotional problems in 1979, when he noted he had a psychotic 
episode and was under a lot of stress.  The appellant stated 
that he had been treated at the VA at that time.  The VA 
examiner noted that the appellant had been hospitalized 
August 1980 at a VA medical facility.  The appellant reported 
his current status as "fair" and that he had "good days 
and bad days."  The appellant reported that the last 
auditory hallucinations he had had were in 1981.  He denied 
any history of homicidal thoughts, or suicidal thoughts.  The 
appellant reported nightmares about Southeast Asia every two 
to three weeks.  The VA examiner stated that the appellant 
was appropriately dressed, adequately groomed, and exhibited 
no unusual motor activity.  There were no flight of ideas, 
looseness of associations, and speech was slightly slow.  
Mood was euthymic, and affect was blunted.  He denied 
hallucinations, delusions, homicidal, and suicidal thoughts.  
He was oriented to person, place, situation, and time.  
Remote, recent and immediate recall were good.  He appeared 
to be of average intelligence.  Judgment was good, and 
abstracting ability was good.  Insight was fair.  The VA 
examiner stated that the appellant gave a 14-year history of 
symptoms suggestive of chronic paranoid schizophrenia and 
noted that although the appellant reported attending Trauma 
Recovery Program and reported occasionally experiencing a 
Vietnam-related nightmare, "he d[id] not satisfy the 
criteria needed for a diagnosis of post-traumatic stress 
disorder."

Private medical records from Dr. Galvez are dated from 
January 1991 to March 1994.  The records indicate the he saw 
the appellant usually once a month during that time.  There 
were times when he saw the appellant more frequently.  In the 
records, Dr. Galvez discussed whether the appellant was 
psychotic, which he stated throughout the records that the 
appellant was not currently psychotic.  He believed that the 
1980 and 1985 previous episodes were indicative of psychotic 
breaks and that the appellant may have had a psychotic break 
again in January 1991.  Upon his initial meeting with the 
appellant, Dr. Galvez gave a diagnosis of paranoid 
schizophrenia in moderate remission.  At that time, he noted 
that the appellant disclosed no overt psychotic symptoms.

The appellant had an RO hearing in March 1994.  He and his 
physician, Dr. Galvez testified at the hearing.  Dr. Galvez 
stated that he was a board certified psychiatrist.  He stated 
that he first saw the appellant in January 1991, when the 
appellant was referred to him.  He stated that the appellant 
gave him a history of having his first psychotic break in 
1979, when he was returning from a trip in Atlanta.  Dr. 
Galvez noted that the appellant was admitted to the VA 
medical facility at that time and that he eventually went to 
St. Dominic Hospital in 1985.  Dr. Galvez stated the 
following:

Well[,] the history given to me was that 
he was in the military and was a 
helicopter pilot.  And I don't remember, 
he told me he had three tours in Vietnam.  
And we talked very extensively about 
these.  And he returned to the states and 
was still in the military.  But he was 
pas[sed] for a promotion twice.  And that 
was practically the third time being 
asked to leave the military-he got [sic] 
to leave the military.  And that is when 
he got the first psychotic break, in '79.

Dr. Galvez stated that the appellant's diagnosis was paranoid 
schizophrenia.  He noted that the appellant got much worse in 
March 1992 when he was working and received some 
unsatisfactory evaluations.  He stated that the appellant was 
under tremendous frustration and rejection, which was 
"pretty much the same as was felt in the military. . ."  
When asked if his initial diagnosis (in January 1991) was 
schizophrenia, Dr. Galvez stated yes.  When asked if that was 
still the diagnosis, he responded as follows:

It's still my diagnosis.  And I don't 
know whether I should say here or not, 
when he went to, for the evaluation for 
post[-]traumatic stress [disorder], it 
didn't make s[e]nse to me that it will be 
a relative for post[-]traumatic stress 
[disorder] because the main issue here is 
paranoid schizophrenia.  Now the paranoid 
schizophrenia[,] it is true that he has a 
residual problem from this [stress] that 
he was exposed in Vietnam.  It is [the] 
truth.  But the truth that he had the 
first break at the age of 39, the first 
schizophrenic break which was very 
unusual for a man.  But there was a 
definite psychosocial illustration, that 
rejection from the military.  That is no 
question in my mind that [it] was what 
triggered the schizophrenic break on this 
man.  And he has some problems, and we 
talked many times about his experiences 
in Vietnam, but the main issue now is the 
paranoid schizophrenia.

When asked to clarify the cause of the appellant's 
schizophrenia, Dr. Galvez stated the following:

There's no question in my mind.  He was 
in Vietnam, exposed to combat, but he was 
accepted by the troops.  He was a good 
officer.  He could perform his duties 
fairly well.  But he was putting himself 
into the military.  His life was the 
military.  The military reject[ed] him[,] 
and that triggered the first 
schizophrenic break.

The appellant testified that he was a helicopter pilot and 
served two tours in Vietnam.  The appellant reported there 
were two episodes in service that still bothered him.  He 
stated that he found one of his fellow pilots who had been 
shot in the head through his helmet.  He stated that when he 
went to take off the helmet, part of the skull came off with 
it.  He reported difficulties with that incident.  Another 
incident the appellant reported was his having to move dead 
people, and the odor was something he would never forget.  

The appellant stated that he had been passed up for 
lieutenant colonel twice, and decided to leave the military.  
He stated that he did not fight it because he respected the 
service so much.  He noted that he lost touch in reality 
while he was in Atlanta and that he was hospitalized, which 
he stated was in 1979.  

In a June 1994 statement, the appellant stated that the first 
treatment he received for a psychiatric condition was at the 
VA Medical Center in Jackson, Mississippi, in the summer of 
1980.

The appellant had a hearing before this Board Member in 
September 1996.  When asked why the appellant felt that 
service connection for a psychiatric disorder should be 
granted, the appellant read testimony provided by Dr. Galvez 
at the March 1994 RO hearing.  

There's no question in my mind.  He was 
in Vietnam, exposed to combat, but he was 
accepted by the troops.  He was a good 
officer.  He could perform his duties 
fairly well.  But he was putting himself 
into the military.  His life was the 
military.  The military reject[ed] him[,] 
and that triggered the first 
schizophrenic break.

The appellant stated that he did not seek psychiatric 
treatment in service.  When asked when the first time he 
sought psychiatric treatment after service, the appellant 
responded that he had a mental break in 1979.  The appellant 
stated that what precipitated it was that he was in job 
training in Atlanta, Georgia, when he became paranoid about 
people talking about him and fearing for his family's 
welfare.  When asked if he had felt that way before, he 
stated, But it had happened to me more than once, and it 
happened to me while I was in the service."  He described 
feeling that when he walked into a room that everyone stood 
up, and he felt a sense of power.  He stated that he 
suspected that such thoughts were not rational, but that he 
would not have gone to see a psychiatrist because that would 
have put a mark on his record and kept him from advancing in 
his military career.

When asked to describe a traumatic event in service, the 
appellant stated that he had served two tours in Vietnam and 
"a tour in Korea, which was just as intense."  The 
appellant stated that a helicopter he was in had been shot so 
badly that he could not land.  He stated that he had people 
shot down and had people killed.  When asked if he had 
experienced one of those episodes during combat, the 
appellant stated, "Not during the, during the combat 
missions[.]  I was so well trained that I didn't think at 
all[.  E]verything I ever did on a combat mission was pure 
Adrenalin reaction training, never thought, never planned, 
never, I just did it."

The appellant submitted bills from private hospitals and the 
City Clerk's Office in Vicksburg, Mississippi.

Private medical records dated from September 1996 to January 
1997 from the Jackson Heart Clinic relate to the appellant's 
service-connected atherosclerotic heart disease, status post 
angioplasty and history of hypertension.  

The appellant underwent a VA psychiatric evaluation in 
January 1997.  The appellant reported his medical history as 
of 1979.  The appellant reported that he had good days and 
bad days.  He stated that he woke up a lot because of 
irrational dreams about all kinds of things and emotions.  He 
reported that he had an auditory hallucination about a couple 
of months ago.  He denied a history of command 
hallucinations.  He denied recent interpersonal conflicts or 
paranoid delusions.  He denied history of homicidal or 
suicidal thoughts.  The VA examiner stated that the appellant 
was appropriately dressed, adequately groomed, and did not 
exhibit any unusual motor activity.  Speech was unremarkable 
without no flight of ideas or looseness of associations.  
Mood was pleasant and euthymic.  Affect was blunted.  He was 
oriented to person, place, situation, and time.  Remote, 
recent and immediate recall were good.  Estimated to be of 
average intelligence.  Judgment to avoid common danger and 
abstracting ability were both noted to be adequate.  Insight 
was fair.  The VA examiner stated that the appellant gave an 
18-year history of symptoms consistent with paranoid 
schizophrenia.  He noted that the claims folder was not 
available and that the appellant denied any treatment for 
emotional problems or any significant emotional problems 
prior to 1979.

In a January 1997 addendum to the psychiatric evaluation 
conducted that month, the VA examiner (same examiner who 
conducted the evaluation) stated the following:

C-file was examined and a note written by 
Dr. Harold Ford, dated January 14, 1971, 
referred to the patient's initial 
psychiatric treatment being at VA 
Hospitalization, Downey, Illinois, for 
six to eight months in 1962.  Therefore, 
it is clear that the patient's 
schizophrenia did manifest itself during 
the military (Dr. Ford gave the patient 
[a] diagnosis of schizophrenia, schizo-
affective type).  Although it can be said 
that schizophrenia appeared while in the 
military, there is no clear[,] 
unequivocal relationship of the patient's 
schizophrenia to his military service 
other than the fact that it did occur 
while in the military.

In a second addendum, dated February 1997, the VA examiner 
stated the following:

Please note that the undersigned did 
indeed see a note by Dr. Ford in the 
record dated January 14, 1971.  I 
attempted to locate the note today; 
however, the structure of the chart is 
such that it would take an inordinate 
amount of time to relocate this 
information, which, by the way, was 
originally tabbed when left on my desk.  
With regard to the patient's note stating 
that he received first psychiatric 
treatment in 1980, all that can be said 
is that his statement conflicts with the 
information provided by Dr. Ford in his 
note of January 14, 1971.

In an August 1997 letter from Dr. Galvez , he stated that he 
had been treating the appellant for several years and that 
the diagnosis was chronic paranoid schizophrenia.  He stated 
that it was his opinion that the appellant's illness "was 
[the] direct consequences of the stress, emotional stress, 
that he was under in Vietnam."  He stated that the appellant 
had unsuccessfully tried to get benefits from VA and that VA 
had "made [an] erroneous diagnosis; called him post-
traumatic stress disorder when actually he is a paranoid 
schizophrenic."

The Board remanded this case in September 1997 for a VA 
psychiatric evaluation wherein the VA examiner would review 
the claims folder prior to the evaluation.  The examiner was 
asked to answer the following questions: "(1) Did the 
appellant's schizophrenia manifest itself during active 
service? (2) Did schizophrenia manifest itself within one 
year after his discharge from service? (3) Is the appellant's 
schizophrenia related to his period of active service?"

The appellant underwent a VA psychiatric evaluation in 
October 1997.  The appellant reported his psychiatric history 
to the VA examiner, and the VA examiner noted in the report 
that he had reviewed the claims file.  The VA examiner stated 
that the appellant was appropriately dressed and adequately 
groomed and exhibited no unusual motor activity.  Speech was 
fluent without flight of ideas or looseness of associations.  
Mood was euthymic, and affect was appropriate.  The appellant 
denied hallucinations, delusions, homicidal, and suicidal 
ideations.  His remote, recent, and immediate recall were 
good.  He was estimated to be of average intelligence.  
Judgment to avoid common danger and abstracting ability was 
adequate.  Insight was fair.  The diagnosis was 
schizophrenia, paranoid type.  The VA examiner answered the 
Board questions as follows: 

As the onset of symptoms was 1979, and 
the patient's last active duty was 1976, 
he did not manifest symptoms during 
active service, nor did he manifest these 
symptoms within one year after discharge.  
No unequivocal relationship between the 
patient's schizophrenia and his active 
service could be determined.

Private medical records from the Vicksburg Medical Center 
dated from May 1985 to August 1997 are not relevant to the 
appellant's claim for service connection for a psychiatric 
disorder, to include paranoid schizophrenia and post-
traumatic stress disorder.

In September 1998, the Board solicited an opinion from an 
independent medical expert.  In the letter to the independent 
medical expert, the Board noted Dr. Galvez's testimony at the 
March 1994 RO hearing and his statements in the August 1997 
letter that discussed the etiology of the appellant's 
diagnosis of paranoid schizophrenia.  The questions proposed 
to the independent medical expert were as follows: "(1) Is 
there any support in the record for Dr. Galvez's findings at 
the March 1994 RO hearing and/or the findings made in August 
1997 regarding the etiology of the diagnosis of 
schizophrenia? (2) Is there any evidence that schizophrenia 
was manifested during service or within one year of service 
or otherwise due to service?"

A response from Dr. Douglas S. Lehrer, Diplomate of the 
American Board of Psychiatry and Neurology with added 
qualifications for forensic psychiatry was received by the 
Board in October 1998.  Dr. Lehrer noted that although the 
diagnosis given to the appellant was schizophrenia, paranoid 
type, that there was evidence to suggest that the appellant 
may have bipolar disorder.  Dr. Lehrer noted that psychiatric 
literature does document that a latency period of several 
years between the earliest signs of illness and the time of 
the first diagnosis is common.

As for the first question, as to whether Dr. Galvez's 
findings at the March 1994 RO hearing and/or findings made in 
the August 1997 letter as to the etiology of the appellant's 
diagnosis of schizophrenia were supported by the record, Dr. 
Lehrer's response was that Dr. Galvez's hypotheses were not 
adequately supported by the facts in the case or by general 
scientific bases.  Specifically, he stated the following:

It is my opinion that Dr. Galvez'[s] 
comments are scientifically unfounded.  
If we assume that the onset of the 
appellant's illness was in 1979-1980, 
then Dr. Galvez is asking us to believe 
that persistent negative feelings about 
the appellant's separation from active 
duty three years earlier had precipitated 
his first psychotic episode.  Fi[r]st of 
all, there is inadequate documentation in 
the record about the nature and severity 
of that unhappiness just prior to that 
first  psychotic episode (in 1979-1980) 
to support such a hypothesis.  Second, 
while the psychiatric literature points 
out that many psychotic episodes develop 
during times of high stress, that 
association is not reliably seen in all 
cases.  The DSM-IV is quite deliberately 
non-etiologic in its definitions of 
schizophrenia and bipolar disorder, that 
is, our understanding of the causes of 
both of those disorders is too weak to 
easily conclude that a given stressful 
situation (especially three years later) 
is the proximate cause of the mental 
disorder.  In fact, other factors in this 
case are frankly far more compelling, 
such as a family history (father's mental 
illness which was probably either 
schizophrenia or a major mood disorder) 
and a very stressful job demanding 
constant travel and long hours at the 
time of the psychotic episode.

As to the second question of whether there was any evidence 
that schizophrenia was manifested in service or within one 
year following service, Dr. Lehrer stated that the only 
evidence that would suggest a mental disorder may have been 
present during or shortly after the appellant's term of 
active duty was his testimony at the September 1996 hearing 
(before this Board Member).  He noted that the appellant 
stated that the feelings he had at the time of his psychotic 
episode in 1979-1980 he had while he was in service, which 
were grandiose distortions and irrational thoughts.  Dr. 
Lehrer stated that the only reference in the entire record 
which was suggestive of mental illness during or within one 
year following separation from active duty; otherwise, the 
record was devoid of medical or administrative evidence of 
mental illness during that time interval.

It was Dr. Lehrer's opinion that there was inadequate 
evidence to conclude that the appellant's mental disorder was 
due to his military service.

A.  Post-traumatic stress disorder

Service connection for post-traumatic stress disorder 
requires: (1) medical evidence diagnosing the condition in 
accordance with DSM-IV; (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1999); see Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  If the diagnosis of post-traumatic stress 
disorder does not conform to DSM-IV or is not supported by 
the findings in the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. §§ 3.304(f); 4.125(a) (1999).

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for post-
traumatic stress disorder is not well grounded.  As stated 
above, in order for a claim for post-traumatic stress 
disorder to be well grounded, there must be a current medical 
diagnosis of post-traumatic stress disorder in accordance 
with DSM-IV.

In a February 1993 VA outpatient treatment report, the VA 
examiner noted that the appellant's physician, Dr. Galvez, 
had diagnosed the appellant with post-traumatic stress 
disorder.  No medical findings were reported, and a 
diagnostic impression of post-traumatic stress disorder was 
entered.  The Board does not find that such was a current 
medical diagnosis of post-traumatic stress disorder.  The 
appellant reported no stressors, and the VA examiner did not 
report any clinical findings.  The Board finds that it 
appears to be a conclusory "impression."  A diagnosis of 
post-traumatic stress disorder which is not based upon post-
traumatic stress disorder symptomatology and the sufficiency 
of a claimed inservice stressor will not be accepted as 
medical evidence diagnosing the condition in accordance with 
DSM-IV.  38 C.F.R. §§ 3.304(f); 4.125(a); see also Cohen, 10 
Vet. App. at 138.

The Board concludes that the word "diagnostic impression" 
is not the same as a "diagnosis," and in this case, it 
appears that the impression is based on history provided by 
the appellant.  Regardless, this examiner did not attribute 
the diagnostic impression to inservice events.  Additionally, 
Dr. Galvez has established that the appellant does not have 
post-traumatic stress disorder.  In essence, the diagnostic 
impression made by the VA examiner is the recording of an 
inaccurate history filtered through a lay person.

In an April 1993 VA outpatient treatment report, the VA 
social worker noted that Dr. Galvez had diagnosed the 
appellant with paranoid schizophrenia and with anxiety 
related to war stress.  A diagnosis of anxiety related to war 
stress is not a diagnosis of post-traumatic stress disorder.  
The Board notes that the examiner did not enter a diagnosis 
of an anxiety disorder or establish chronicity of the 
anxiety.

In May 1993, the appellant underwent the Minnesota 
Multiphasic Personality Inventory.  The VA social worker 
stated that the validity scales indicated that the profile 
the appellant presented was valid; however, the appellant's 
profile was not typical of profiles seen in Vietnam veterans 
who have post-traumatic stress disorder.  VA outpatient 
treatment reports dated from March 1993 to September 1993 do 
not show a diagnosis of post-traumatic stress disorder.  
Thus, such evidence does not show a current diagnosis of 
post-traumatic stress disorder.

The appellant underwent a VA examination in August 1993.  The 
VA examiner noted the appellant's medical history as to his 
psychiatric disorder.  It was the VA examiner's determination 
that the appellant gave a 14-year history of symptoms 
suggestive of chronic paranoid schizophrenia and noted that 
although the appellant reported attending the Trauma Recovery 
Program and reported occasionally experiencing a Vietnam-
related nightmare, "he d[id] not satisfy the criteria needed 
for a diagnosis of post-traumatic stress disorder."  This is 
negative evidence that the appellant has a current diagnosis 
of post-traumatic stress disorder in accordance with DSM-IV.

Finally, Dr. Galvez has not entered a diagnosis of post-
traumatic stress disorder in accordance with DSM-IV.  In 
fact, he has implied that the appellant does not have post-
traumatic stress disorder.  At the March 1994 hearing, he 
stated that the appellant going for an evaluation at VA for 
post-traumatic stress disorder did not make sense to him 
since "the main issue here is paranoid schizophrenia."  It 
is his contention that the appellant's paranoid schizophrenia 
is a result of stress the appellant felt in service.  In an 
August 1997 letter, Dr. Galvez noted that the VA had made an 
"erroneous diagnosis" of post-traumatic stress disorder, 
when the appellant actually was a paranoid schizophrenic.  
Such is negative evidence that the appellant has a current 
diagnosis of post-traumatic stress disorder in accordance 
with DSM-IV.

Thus, the appellant has not brought forth evidence of a 
current diagnosis of post-traumatic stress disorder which is 
based upon post-traumatic stress disorder symptomatology and 
a claimed inservice stressor.  The Board finds that the above 
evidence is evidence to the contrary-that the appellant does 
not have post-traumatic stress disorder.  The Court has 
stated that, "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau, 2 Vet. App. at 143-44.  Without a 
current diagnosis of post- traumatic stress disorder, there 
is no current disability, and the appellant's claim for post-
traumatic stress disorder is not well grounded.  Id.; see 
also Caluza, 7 Vet. App. at 505.

The Board notes that under 38 C.F.R. § 4.125(a), if a 
diagnosis of a mental disorder is entered, but does not 
conform to the DSM-IV criteria or is not supported by the 
findings in the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  In the February 1993 VA outpatient treatment 
report, the VA examiner entered a diagnosis of post-traumatic 
stress disorder that was not in accordance with DSM-IV.  
Therefore, the rating agency should have returned the report 
to the examiner to substantiate the diagnosis.  However, 
here, the RO had the appellant undergo additional 
examinations, with no medical professional entering a 
diagnosis of post-traumatic stress disorder.  The Board finds 
that because the appellant underwent additional examinations 
where a diagnosis post-traumatic stress disorder was not 
entered and in fact refuted, the February 1993 diagnostic 
impression did not need to be returned to be substantiated.

The Board further notes that the appellant received awards 
and decorations during service which are indicative of his 
having engaged in combat.  Thus, entitlement to application 
of 38 U.S.C.A. § 1154(b) is warranted.  However, the Board 
does not challenge the allegations of combat stressors.  It 
is basing its denial of service connection for post-traumatic 
stress disorder on the lack of submitting a well-grounded 
claim; specifically, the lack of a current diagnosis of post-
traumatic stress disorder in accordance with DSM-IV.  Section 
1154(b) cannot assist any combat veteran when the claim is 
denied based on the lack of a current disability.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (citing Caluza, 
7 Vet. App. at 507) (Section 1154(b) does not assist the 
veteran as to questions of either current disability or nexus 
to service, both of which generally require competent medical 
evidence).

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his/her application. This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
February 1994 and a supplemental statement of the case in 
September 1994.  Additionally, following the March 1994 RO 
hearing, the RO wrote the appellant a letter, asking him to 
submit them any treatment records from his date of discharge 
until 1980 as to his psychiatric condition.  The RO noted 
that if he could not get the records that he could sign the 
authorization form and that VA would go get the records.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied at both the RO 
level and the appellate level.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).

Although the RO did not specifically state that it denied the 
appellant's service connection claim for post-traumatic 
stress disorder on the basis that it was not well grounded, 
the Board concludes that this was harmless.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (en banc) (disallowance of 
a claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board, in a decision, addresses a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by this decision.  It has considered the 
same law and regulations and merely concludes that the 
appellant did not meet the initial threshold evidentiary 
requirements of well-grounded claims under the standards set 
forth in Caluza, supra.  The result is the same.

B.  Schizophrenia

The appellant has not claimed that schizophrenia arose under 
combat situation.  In a September 1996 hearing before this 
Board Member, the appellant testified as to "episodes," 
which he later determined were indicative of manifestations 
of schizophrenia.  When asked if any of these "episodes" 
were experienced during combat, the appellant stated no.  
Thus, entitlement to application of 38 U.S.C.A. § 1154(b) is 
not warranted.

The Board notes that it views the issue of well-groundedness 
in a vacuum.  Dr. Galvez has related the appellant's 
diagnosis of paranoid schizophrenia to his service.  
Specifically, he has stated that the appellant was passed up 
for promotion twice and was asked to leave the military and 
that it caused the appellant feelings of rejection from the 
military.  Dr. Galvez opined that such rejection triggered 
the schizophrenic break that the appellant had in 1979.  When 
determining whether a claim is well grounded, the evidence 
submitted in support of the claim must be accepted as true; 
however, once well-groundedness is established, the weight 
and credibility of the evidence must be assessed.  Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  The Board finds that 
Dr. Galvez's opinion on its face is sufficient to establish a 
well-grounded claim for service connection for paranoid 
schizophrenia.  38 U.S.C.A. § 5107(a).  

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

The appellant's diagnosis of paranoid schizophrenia is not in 
dispute.  He has been given such diagnoses by numerous 
physicians, both VA and private.  The appellant has 
repeatedly stated that he had a psychotic break in 1979, at 
which time he was hospitalized at a VA facility.  The 
hospitalization to which the appellant refers was in August 
1980.  The appellant submitted a statement in June 1994 that 
the first treatment he had for a psychiatric condition was at 
the VA Medical Center in Jackson, Mississippi, during the 
summer of 1980.  Regardless of whether his first psychotic 
break was in 1979 or 1980, it is undisputed that the 
appellant's first diagnosis (not manifestations) of paranoid 
schizophrenia was not made during service or within one year 
following service.  The appellant has not asserted such, Dr. 
Galvez has not asserted such, and his representative has not 
asserted such.  The issue before the Board is whether the 
appellant's current diagnosis of paranoid schizophrenia is 
related to service.

The Board notes that additional private medical records, 
dated January 1999 to February 1999, were received by the 
appellant's attorney.  There are records that address 
symptoms related to the appellant's schizophrenia and 
diagnoses of schizophrenia.  However, the medical records 
generally do not address the etiology of such symptoms or the 
etiology of the diagnoses of schizophrenia.  As stated above, 
the issue before the Board is whether the appellant's current 
diagnosis of paranoid schizophrenia is related to service.  
The medical records that do address the etiology state that 
chronic schizophrenia was shown as of 1979, which does not 
provide a nexus to the appellant's service.  Therefore, the 
Board has not layed out the findings in the medical records 
because they are neither positive nor negative evidence as to 
the appellant's claim for service connection for 
schizophrenia and would not assist the appellant in his claim 
for service connection for schizophrenia.

After having reviewed the evidence of record, service 
connection for paranoid schizophrenia is not warranted.  The 
Board finds the preponderance of the evidence is against the 
appellant's claim that paranoid schizophrenia is related to 
his military service.  

The evidence in favor of a finding that the appellant's 
diagnosis of paranoid schizophrenia is related to service is 
Dr. Galvez's opinions.  At the June 1994 RO hearing, Dr. 
Galvez stated that the appellant's rejection from the 
military "was what triggered the schizophrenic break" in 
the appellant.  He made that statement unequivocally.  In the 
August 1997 letter, he stated that the appellant's illness 
"was [the] direct consequences of the stress, emotional 
stress, he was under in Vietnam."  Therefore, Dr. Galvez has 
made a determination that the appellant's paranoid 
schizophrenia is due to service.

However, the Board finds that the preponderance of the 
evidence is against a finding that the appellant's diagnosis 
of paranoid schizophrenia is related to service.  First, the 
appellant underwent a VA examination in October 1997.  In the 
VA examination report, the VA examiner noted that he had 
reviewed the appellant's claims file.  The VA examiner 
determined that the appellant did not manifest symptoms of 
schizophrenia during service nor within one year following 
service.  He further stated that, "No unequivocal 
relationship between the patient's schizophrenia and his 
active service could be determined."  Such evidence is 
against a finding that the appellant's diagnosis of paranoid 
schizophrenia is related to service.

Second, Dr. Lehrer's opinion is against a finding that the 
appellant's diagnosis of paranoid schizophrenia is related to 
service.  Dr. Lehrer reviewed the appellant's claims folder.  
He was asked whether Dr. Galvez's findings that the 
appellant's paranoid schizophrenia is related to service were 
supported by the evidence of record.  Dr. Lehrer stated that 
he found Dr. Galvez's comments were "scientifically 
unfounded."  He noted that Dr. Galvez was proposing that 
persistent negative feelings that the appellant had about his 
separation from service precipitated his first psychotic 
episode.  It was his determination that there was inadequate 
documentation in the record about the nature and severity of 
the appellant's unhappiness just prior to that first 
psychotic episode in 1979-1980 to support Dr. Galvez's 
hypothesis.  Additionally, Dr. Lehrer stated that the cause 
of schizophrenia, in general, was "too weak to easily 
conclude that a given stressful situation (especially three 
years later) is the proximate cause of the mental disorder."  
He felt that the factors which were more compelling in the 
appellant's case were his family history and a stressful job 
at the time of the psychotic episode.

Dr. Lehrer was also asked if there was any evidence that 
schizophrenia was manifested in service, within one year 
following service, or was otherwise due to service.  Dr. 
Lehrer stated that the only evidence he could find of 
manifestations of schizophrenia in service was based upon 
testimony that the appellant provided at the September 1996 
Board hearing.  At that hearing, the appellant discussed 
feeling that when he walked in a room that everyone stood up 
and he felt a sense of power.  The appellant described 
feelings of grandiose distortions and irrational thoughts.  
The appellant stated that such feelings were similar to the 
ones he had at the time of his psychotic episode in 1979-
1980.  Dr. Lehrer concluded that other than this testimony, 
there was no evidence in the record which was suggestive of a 
mental illness either during service or within one year 
following service.  He further stated that there was 
inadequate evidence in the record to conclude that the 
appellant's mental disorder was due to his military service.

The Board will address the appellant's testimony at the 
September 1996 hearing, as Dr. Lehrer has noted that the only 
evidence of record which would show manifestations of 
schizophrenia in service was based upon the appellant's 
testimony.  This Board member must point out that he had an 
opportunity to listen to the appellant and observe his 
mannerisms and demeanor during the September 1996 hearing.  
This Board Member found that the appellant was not a credible 
witness.  He had previously testified at an RO hearing, and 
submitted statements, in which he did not report having such 
feelings in service.  Additionally, the statements made at 
the hearing were made 20 years following his separation from 
service and made in connection with a claim for monetary 
benefits.  Regardless of the length of time between his 
testimony and service and his failure to mention such 
feelings prior to the Board hearing, this Board Member found 
his testimony that he had grandiose and irrational feelings 
in service not credible and accords it no probative value.  
Therefore, Dr. Lehrer's speculation that the only evidence in 
the record which would place manifestations of schizophrenia 
in service or within one year following service has been 
discounted.  More importantly, Dr. Lehrer discounts his own 
statement.

The Board must note that Dr. Lehrer stated, "In my opinion, 
with a reasonable degree of medical certainty, that the 
aforementioned statements [made by the appellant at the 
September 1996 hearing], made 20 years after separation from 
active duty, do not provide an adequate basis to conclude 
that evidence of [] mental illness existed during or within 
one year of active duty."  This substantiates the Board's 
finding that the appellant's statements alone do not provide 
a basis that schizophrenia had manifested in service or 
within one year following service.

Dr. Galvez's opinion that the appellant's diagnosis of 
schizophrenia is related to service has been outweighed by 
the October 1997 VA psychiatric evaluation report and the 
independent medical expert opinion.  Dr. Galvez has not 
stated that he has reviewed the appellant's claims file.  His 
opinion seems to be based upon recitation of the facts 
provided to him by the appellant.  Notwithstanding such, the 
Board accords more probative value to the VA examiner's 
opinion and Dr. Lehrer's opinions.  The VA examiner, after 
having reviewed the appellant's claims file, made a 
determination that "[n]o unequivocal relationship between 
the patient's schizophrenia and his active service could be 
determined."  He noted that the appellant had an onset of 
symptoms in 1979 and that the appellant was discharged in 
1976.  Therefore, he stated that the appellant did not 
manifest symptoms during service nor within one year 
following service.  Dr. Galvez's hypothesis is undermined by 
Dr. Lehrer's determination that such hypothesis is not 
supported by the record.  Dr. Lehrer had an opportunity to 
review the appellant's claims file.  He determined that there 
was inadequate evidence to conclude that the appellant's 
mental disorder was due to service.  Although Dr. Lehrer 
noted that the only evidence in the record which would show 
manifestations of a mental disorder in service or within one 
year following service was the appellant's testimony at the 
September 1996 Board hearing, the Board has found the 
appellant's testimony to be not credible.  Additionally, 
reading Dr. Lehrer's opinion as a whole, he formed a negative 
conclusion.  Thus, there is no other evidence of record to 
establish manifestations of schizophrenia in service or 
within one year following service.

The Board must discuss the January 1997 psychiatric 
evaluation report and the January 1997 and February 1997 
addendums submitted by the VA examiner who conducted the 
January 1997 evaluation.  Although this same discussion was 
provided in the September 1997 remand, the Board finds that 
another discussion of this is necessary.  As to the VA 
examiner's statement that a January 1971 medical record 
showing a diagnosis of schizophrenia, schizo-affective type, 
this Board Member would like to point out that he is 
completely unaware of such a document ever existing in the 
appellant's claims file.  Prior to the September 1996 
hearing, this Board Member reviewed the appellant's claims 
file thoroughly and the January 14, 1971, note from Dr. Ford 
was not of record.

Reviewing the record in its entirety, the Board is of the 
opinion that this record was not in reference to this 
particular appellant because it is completely inconsistent 
with the record.  First, the appellant's private physician, 
Dr. Galvez, in a January 1991 private medical record, stated 
that the appellant's psychiatric history went back to 
"1979."  Dr. Galvez reiterated this point at the March 1994 
RO hearing when he gave sworn testimony that the appellant 
had "the first psychotic episode [] in 1979."  Second, the 
appellant signed a statement in June 1994, stating that the 
first treatment he received for a psychiatric condition was 
during the summer of 1980.  Third, the appellant gave sworn 
testimony at the September 1996 Board hearing that he had not 
sought psychiatric treatment in service, and that the first 
time he sought psychiatric treatment was in 1979.  Fourth, 
the appellant gave sworn testimony at the March 1994 RO 
hearing that he had two tours in Vietnam stating, "the first 
one was very early in 1962-63."  This is corroborated in the 
appellant's service personnel records.  Those records show 
that the appellant was in Hawaii from October 1961 to 
September 1962, at which time, he was sent to Vietnam.

There is nothing in the appellant's service medical records 
that show that he was hospitalized in Downey, Illinois, for 
schizophrenia.  Thus, the Board believes that the January 14, 
1971, note from Dr. Ford was not related to this appellant 
and therefore accords the January 1997 psychiatric evaluation 
and the two, subsequent addendums submitted by the VA 
examiner no probative value.  First, the VA examiner's 
determination that the appellant's schizophrenia was 
manifested in service is based on a record that is not in the 
claims file.  Second, the inconsistent statements provided by 
the examiner in his addendums and his failure to review the 
record in its entirety to see if such record was in the 
claims files cannot lead the Board to accord any probative 
value to his statements.  Stated differently, a medical 
opinion based on false or incorrect information is factually 
useless.

The Board has discussed why it finds that the preponderance 
of the evidence is against the appellant's claim for service 
connection for schizophrenia.  The Court has recognized that 
the Board is not compelled to accept medical opinions; 
rather, if the Board reaches a contrary conclusion, it must 
state its reasons and bases and be able to point to a medical 
opinion other than the Board's own, unsubstantiated opinion.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board 
has based its decision on the VA examiner's October 1997 
medical opinion, and Dr. Lehrer's medical opinion, both of 
whom determined that the appellant's schizophrenia was not 
related to service.  See id.  The Board notes that the Court 
has not adopted a treating physician rule which gives the 
opinions of treating physicians greater weight in evaluating 
veterans' claims and which would give Dr. Galvez's opinion 
more probative weight than that of the VA examiner and Dr. 
Lehrer.  Harder v. Brown, 5 Vet. App. 183, 189 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).

Although there are numerous other medical records in the 
claims file, the Board has only addressed the evidence which 
provides a positive or negative nexus between the appellant's 
diagnosis of schizophrenia and service.  The other medical 
evidence may show diagnoses of schizophrenia, but the 
examiners, whether VA or private, did not address the etiology 
of the appellant's diagnosis of schizophrenia, which would not 
be relevant as to whether the appellant's psychiatric 
disorder, to include schizophrenia, was related to his 
service.

Finally, the appellant has alleged that his schizophrenia is 
related to service.  The appellant is not competent to 
provide a nexus between the diagnosis of schizophrenia to 
service, as that requires a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The preponderance of 
evidence is against the appellant's claim for service 
connection for a psychiatric disorder, to include 
schizophrenia, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b).



ORDER

A 60 percent evaluation for atherosclerotic heart disease, 
status post angioplasty and history of hypertension is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  The claim for a 
psychiatric disorder, to include schizophrenia and post-
traumatic stress disorder is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

